DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (USPN 6579485) in view of the admitted prior art as set forth on page 1, lns 5-29 of the instant specification (hereinafter: APA).  In regard to claim 1, Smith et al teach the claimed process (col 1:13-col 2:20; col 3:9-col 6:20; figs 4-7) except molding a medical device.  It should be noted the method of Smith et al produces overmolded articles having even/uniform thickness (col 1:13-col 2:20), which is the same problem addressed by the instant application.  APA teaches it is conventionally well-known to overmold a rod/insert to produce stylets or bougies; and the problems with the conventional overmolding process, i.e. uneven thickness.  Since Smith et al and APA are analogous with respect to overmolding a preform, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to produce the stylet or bougie of APA by the process of Smith et al in order to form stylets or bougies having an outer coating with even thickness about an insert.   In regard to .   

Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (USPN 6579485) in view of the admitted prior art as set forth on page 1, lns 5-29 of the instant specification (hereinafter: APA).  In regard to claim 40, Smith et al teach the claimed process (col 1:13-col 2:20; col 3:9-col 6:20; figs 4-7) except molding a medical device.  It should be noted the method of Smith et al produces overmolded articles having even/uniform thickness (col 1:13-col 2:20), which is the same problem addressed by the instant application.  APA teaches it is conventionally well-known to .

Claims 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (USPN 6579485) in view of the admitted prior art as set forth on page 1, lns 5-29 of the instant specification (hereinafter: APA).  In regard to claim 42, Smith et al teach the claimed process (col 1:13-col 2:20; col 3:9-col 6:20; figs 4-7) except molding a medical device.  It should be noted the method of Smith et al produces overmolded articles having even/uniform thickness (col 1:13-col 2:20), which is the same problem addressed by the instant application.  APA teaches it is conventionally well-known to overmold a rod/insert to produce stylets or bougies; and the problems with the conventional overmolding process, i.e. uneven thickness.  Since Smith et al and APA are analogous with respect to overmolding a preform, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to produce the stylet or bougie of APA by the process of Smith et al in order to form stylets or bougies having an outer coating with even thickness about an insert.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (USPN 6579485) in view of the admitted prior art as set forth on page 1, lns 5-29 of the instant specification (hereinafter: APA).  In regard to claim 43, Smith et al teach the claimed process (col 1:13-col 2:20; col 3:9-col 6:20; figs 4-7) except molding a medical device.  It should be noted the method of Smith et al produces overmolded articles having even/uniform thickness (col 1:13-col 2:20), which is the same problem addressed by the instant application.  APA teaches it is conventionally well-known to overmold a rod/insert to produce stylets or bougies; and the problems with the conventional overmolding process, i.e. uneven thickness.  Since Smith et al and APA are analogous with respect to overmolding a preform, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to produce the stylet or bougie of APA by the process of Smith et al in order to form stylets or bougies having an outer coating with even thickness about an insert.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (USPN 6579485) in view of the admitted prior art as set forth on page 1, lns 5-29 of the instant specification (hereinafter: APA) and further in view of WO2016/044438.  In regard to claim 44, Smith et al teach the claimed process (col 1:13-col 2:20; col 3:9-col 6:20; figs 4-7) except molding a medical device having stylet and bougie portions.  It should be noted the method of Smith et al produces overmolded articles having even/uniform thickness (col 1:13-col 2:20), which is the same problem addressed by the instant application.  APA teaches it is conventionally well-known to overmold a rod/insert to produce stylets or bougies; and the problems with the conventional .  

Applicant’s arguments with respect to claim(s) 1-29 and 40-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744